Case 14-50971-CSS   Doc 466-8   Filed 05/02/20   Page 1 of 14




   Exhibit 22
            Case 14-50971-CSS           Doc 466-8       Filed 05/02/20   Page 2 of 14


                                                                             Execution Version



              AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CONSENT

         Tins AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CONSENT dated as
  of April 30, 2008 (this "Amendment"), to the Second Lien Secured Super-Priority Debtor In
  Possession and Exit Credit and Guaranty Agreement, dated as oflMay 15, 2007 (as amended by
  that certain Limited Waiver and Amendment No. 1 to Credit Agreement and Pledge and Security
  Agreement, dated as of May 29, 2007, and as further amended by that certain Amendment No. 2
  to Credit Agreement, dated as of June 12, 2007, the "Credit Agreement"), by and among
  ALLIED SYSTEMS HOLDINGS, INC. (formerly known as Allied Holdings, Inc.), a
  Delaware Corporation ("Holdings"), ALLIED SYSTEMS, LTD. (L.P.), a Georgia limited
  partnership ("Systems" and, together with Holdings, the "Borrowers") and CERTAIN
  SUBSIDIARIES OF HOLDINGS, the Lenders party hereto from time to time, GOLDMAN
  SACHS CREDIT PARTNERS L.P., as Lead Arranger, as Syndication Agent, as Collateral
  Agent :and as Administrative Agent (together with its permitted successors in such capacity,
  '•'Administrative Agent").

                                            RECITALS:


          WHEREAS, the Credit Agreement currently prohibits Borrowers and their respective
  Affiliates from becoming Lenders under the Credit Agreement;

          WHEREAS, Borrowers have requested that Requisite Lenders agree to amend the Credit
  Agreement to permit Sponsor and its Affiliates (other than Borrowers and their Subsidiaries) to
  become Lenders under the Credit Agreement by purchasing and assuming the rights and
  obligations of one or more Leaders under the Credit Agreement and to contribute such rights and
  obligations to Borrowers in the form of capital contributions; and

                 WHEREAS, Requisite Lenders have agreed to amend the Credit Agreement to
  permit Sponsor and its Affiliates (other than Borrowers and their Subsidiaries) to become
  Lenders under the Credit Agreement and to contribute such nghts and obligations to Borrowers,
  in the manner, and subject to the terms and conditions, provided for herein.

         NOW, THEREFORE, in consideration of the premises and the agreements, provisions
  and covenants herein contained, the parties hereto agree as follows:

  SECTION 1. DEFINITIONS

          1.1 All capitalized terms used herein (including in the introductory paragraph and
  Recitals set forth above) and not otherwise defined shall have the meanings assigned to such
  terms in the Credit Agreement.




CONFIDENTIAL AHS00064051
            Case 14-50971-CSS           Doc 466-8       Filed 05/02/20      Page 3 of 14




  SECTION 2. AMENDMENTS TO CREDIT AGREEMENT

         2.1 Amendments to Section 1: Definitions.


                          (a) Section 1,1 of the Credit Agreement is hereby amended by adding
  thereto the following definition of "Insolvency or Liquidation Proceeding and "Restricted
  Sponsor Affiliates" in the proper alphabetical order:

                           Insolvency or Liquidation Proceeding' as defined in the Intercreditor
         Agreement."

                       " 'Restricted Sponsor Affiliates' means Sponsor and its Affiliates (other
         than Borrowers or any of their Subsidiaries)."

                        (b) Section 1.1 of the Credit Agreement is hereby further amended by
  deleting the definition of "Eligible Assignee" in its entirety and inserting in lieu thereof the
  following:

                       " 'Eligible Assignee' means (i) any Lender, any Affiliate of any Lender
         and any Related Fund (any two or more Related Funds being treated as a single Eligible
         Assignee for all purposes hereof), and (u) any commercial bank, insurance company,
         investment or mutual fund or other entity that is an "accredited investor" (as defined in
         Regulation D under the Securities Act) and which extends credit or buys loans; provided,
         neither Borrowers nor any of their Subsidiaries shall be an Eligible Assignee."

                        (c) Section 1.1 of the Credit Agreement is hereby further amended by
  deleting the definition of "Loan Exposure in its entirety and inserting in lieu thereof the
  following:

                         ""Loan Exposure" means, with respect to any Lender, as of any date of
         determination, the outstanding principal amount of the Loans of such Lender; provided,
         at any time prior to the making of the initial Loans, the Loan Exposure of any Lender
         shall be equal to such Lender's Loan Commitment; provided further that with respect to
         any provisions of this Agreement relating to the voting rights of Lenders (including the
         right of Lenders to consent or take any ofher action with respect to any amendment,
         modification, termination or waiver of any provision of this Agreement or the other
         Credit Documents, or consent to any departure by any Credit Party therefrom), the
         aggregate outstanding principal amount of the Loans of all Restricted Sponsor Affiliates
         shall be disregarded for purposes of this definition of "Loan Exposure"."

                          (d) Section 1.1 of the Credit Agreement is hereby further amended by
  deleting the second parenthetical in clause (v) of the definition of "Restricted Junior Payment" in
  its entirety and inserting in lieu thereof the following:

                         "(other than the conversion of any of such Indebtedness to common or
         other Equity Interests of Holdings other than Disqualified Equity Interests)"




CONFIDENTIAL AHS00064052
            Case 14-50971-CSS            Doc 466-8       Filed 05/02/20       Page 4 of 14




         2.2 Amendments to Section 2: Loans and Letters Of Credit,

                         (a) Section 2.7 of the Credit Agreement is hereby amended by deleting
  the parenthetical in the second sentence of clause (b) in its entirety and inserting in lieu thereof
  the following:

                         "(with respect to any entry relating to such Lender's Loans and any entry
         relating to any Restricted Sponsor Affiliate's Loans)

                         (b) Section 2.17 of the Credit Agreement is hereby amended by deleting
  the reference to "Sectiori 2.14(e)" in the first sentence thereof and inserting in lieu thereof
  "Section 2,14(e), Section 10,6(i) or Section lQ.6(j)".

         2.3 Amendments to Section 6: Negative Covenants.


                         (a) Section 6.4 of the Credit Agreement is hereby amended by inserting
  the following at the end of clause (c) thereof;

                         "or other Equity Interests (other than Disqualified Equity Interests)"

         2.4 Amendments to Section 10: Miscellaneous.

                          (a) Section 10.6(g) of the Credit Agreement is hereby amended by
  deleting clause (i) thereof in its entirety and inserting the following in lieu thereof;

                          "(i) Each Lender shall have the right at any time to sell one or more
         participations to any Person (other than Holdings, any of its Subsidiaries or any of its
         Affiliates (including, without limitation, Restricted Sponsor Affiliates)) in all or any part
         of its Commitments, Loans or in any other Obligation."

                        (b) Section 10.6 of the Credit Agreement is hereby amended by
  inserting a new clause (i) as follows:

                                 "(i) Restricted Sponsor Affiliates. The Restricted Sponsor
         Affiliates, from time to time, intend to become Lenders and, from time to time, to sell,
         assign or transfer all or a portion of their Loans attd the rights and obligations as Lenders
         related thereto under this Agreement to Eligible Assignees. Each Lender hereby
         acknowledges that a Restricted Sponsor Affiliate (i) may be a Lender (provided such
         Restricted Sponsor Affiliate otherwise satisfies the criteria of the definition of the term of
         "Eligible Assignee") and (ii) may sell, assign or transfer all or a portion of its Loans and
         the rights and obligations as a Lender related thereto under this Agreement to Eligible
         Assignees.

                 To the fullest extent permitted by applicable law, no Restricted Sponsor Affiliate
         shall assert, and each Restricted Sponsor Affiliate immediately and automatically upon
         becoming a Lender, hereby irrevocably (i) waives, any claim or cause of action against
         any Lender, any Agent and their respective Affiliates, directors, employees, attorneys,
         agents or sub-agents (whether or not the claim therefor is based on contract, tort or duty




CONFIDENTIAL AHS00064053
          Case 14-50971-CSS           Doc 466-8      Filed 05/02/20      Page 5 of 14




        imposed by any applicable legal requirement or otherwise) arising out of, in connection
        with, as a result of, or in any way related to, this Agreement or any Credit Document or
        any agreement or instrument contemplated hereby or thereby or referred to herein or
        therein, the transactions contemplated hereby or thereby, any Loan or the use of the
        proceeds thereof or any act or omission or event occurring in connection therewith except
        to the extent caused by such Lender's or Agent's gross negligence or willful misconduct
        on or after the date such Restricted Sponsor Affiliate becomes a Lender heremder as
        determined by a court of competent jurisdiction by final and non-appealable judgment,
        (ii) waives, releases and agrees not to sue upon any such claim or any such cause of
        action, whether or not accrued and whether or not known or suspected to exist in its favor
        and (iii) waives any claim or cause of action against any Agent or any Lender and their
        respective Affiliates, directors, employees, attorneys, agents or sub-agents on any theory
        of liability for special, indirect, consequential or punitive damages, arising out of, in
        connection with, as a result of, or in any way related to this Agreement, or any other
        Credit Document or any agreement or instrument contemplated hereby or thereby, any
        Loan or the use of proceeds thereof or any act or omission or event occurring in
        connection therewith,

                        (c) Section 10.6 of the Credit Agreement is hereby amended by
  inserting a new clause (j) as follows:

                       "(j) Contribution of Loans to Borrowers; Cancellation of Debt.

                              (i) The Restricted Sponsor Affiliates may, from time to time,
        make capital contributions of their Loans to Borrowers.

                              (ii) Notwithstanding anything to the contrary herein, a Restricted
        Sponsor Affiliate may at any time make a capital contribution of its Loans to Borrowers
        in exchange for Equity Interests of Holdings (other than Disqualified Equity Interests)
        upon no less than one Business Days' prior written notice to Administrative Agent or
        Lenders. Such Restricted Sponsor Affiliate and Borrowers shall promptly provide all
        information and data reasonably requested by Administrative Agent or the Requisite
        Lenders in connection with such capital contribution.

                               (in) Immediately upon a Borrower's acquisition of Loans from a
        Restricted Sponsor Affiliate, (x) such Loans and all rights and obligations as a Lender
        related thereto shall for all purposes (including under this Agreement, the other Credit
        Documents and otherwise) be deemed to be in-evocably prepaid, terminated,
        extinguished, cancelled and of no further force and effect and such Borrower shall neither
        obtain nor have any rights as a Lender hereunder or under the other Credit Documents by
        virtue of such capital contribution and (y) such Borrower shall deliver to Administrative
        Agent or the Requisite Lenders a written acknowledgement and agreement executed by
        an Authorized Officer and in form and substance reasonably acceptable to Administrative
        Ageiit or the Requisite Lenders acknowledging the irrevocable prepayment, termination,
        extinguishment and caricellation of such Loans and confirming that such Borrower has no
        rights as a Lender under the Credit Documents or otherwise.




CONFIDENTIAL AHS00064054
            Case 14-50971-CSS             Doc 466-8      Filed 05/02/20       Page 6 of 14




                                 (iv) As soon as practicable after a Borrower's acquisition of Loans
          from a Restricted Sponsor Affiliate in accordance with this Section 10.6(j), such
          Borrower shall take all actions necessary to cause such Loans to be extinguished or
          otherwise cancelled in its books and records in accordance with GAAP.

                                   (v) To the extent permitted by applicable law, no Credit Party
          shall assert, and each Credit Party hereby irrevocably waives, any claim or cause of
          action against any Lender, any Agent and their respective Affiliates, directors,
          employees, attorneys, agents or sub-agents (whether or not the claim therefor is based on
          contract, tort or duty imposed by any applicable legal requirement or otherwise) arising
          out of, in connection with, as a result of, or in any way related to, any capital contribution
          of Loans made by a Restricted Sponsor Affiliate to such Borrower or any act or omission
          or event occurnng in connection therewith, and each Credit Party hereby irrevocably
         waives, releases and agrees not to sue upon any such claim or any such cause of action,
         whether or not accrued and whether or not known or suspected to exist, in its favor."

  SECTION 3. CONDITIONS PRECEDENT TO EFFECTIVENESS

         The effectiveness of the amendments and the consent set forth in this Amendment are
  subject to the satisfaction, or waiver, of the following conditions on or before the date hereof (the
  "Amendment Effective Date"):

                       (a) Borrowers, the other Credit Parties and Requisite Lenders shall have
  indicated their consent by the execution and delivery of the signature pages hereof to the
  Administrative Agent or Requisite Lenders; and

                         (b) Administrative Agent or Requisite Lenders shall have received a
  certificate from an officer of Holdings stating that as of the Amendment Effective Date (i) the
  representations and warranties contained in Section 4 herein and in the other Credit Documents
  are tme, correct and complete in all material respects on and as of the Amendment Effective
  Date to the same extent as though made on and as of that date, except to the extent such
  representations and warranties specifically relate to an earlier date, in which case such
  representations and warranties are tme, correct and complete in all material respects on and as of
  such earlier date and (ii) no event has occurred and is continuing or will result from the
  consummation of the transactions contemplated by this Amendment that would constitute an
  Event of Default or a Default.

  SECTION 4. REPRESENTATIONS AND WARRANTIES

         4.1 Corporate Power and Authority, Each Credit Party has all requisite corporate,
  limited liability company or partnership (as applicable) power and authority to enter into this
  Amendment and to carry out the transactions contemplated by, and perform its obligations under,
  the Credit Agreement, as amended by this Amendment (the "Amended Credit Agreement").

          4.2 Authorization of Amendments, The execution and delivery of this Amendment
  have been duly authorized by all necessary corporate, limited liability company or partnership
  (as applicable) action on the part of each Credit Party,




CONFIDENTIAL AHS00064055
            Case 14-50971-CSS            Doc 466-8       Filed 05/02/20      Page 7 of 14




           4.3 No Conflict, The execution and delivery by each Credit Party of this Afflendment
  and the performance by each Credit Party of the Amended Credit Agreement do not and will not
  (i) violate any provision of any law or any governmental rule or regulation applicable to any
  Credit Party, the certificate or articles of incorporation or bylaws (or other organizational
  documents) of any Credit Party or any order, judgment or decree of any court or other agency of
  government binding on any Credit Party, (ii) conflict with, result in a breach of or constitute
  (with due notice or lapse of time or both) a default under any material indenture, inortgage, deed
  to secure debt, deed of trust, lease, agreement or other instrument to which any Credit Party is a
  party or by which any Credit Party or any of its property is bound (any of the foregoing, a
  "Contractual Obligation"), (iii) result in or require the creation or imposition of any Lien upon
  any of the properties or assets of a Credit Party other than those in favor of the Collateral Agent,
  on behalf of itself and the Secured Parties, pursuant to the Credit Documents or those in favor of
  the Second Lien Collateral Agent on a second priority basis pursuant to the Second Lien Credit
  Documents, or (iv) require any approval of stockholders or any approval or consent of any
  Person under any Contractual Obligation of any Credit Party other than those that have been
  made or obtained.

         4.4 Governmeutal Consents. No action, consent or approval of, registration or filing
  with or any other action by any Governmental Authority is required in connection with the
  execution and delivery by each Credit Party of this Amendment or the performance by the Credit
  Parties of the Amended Credit Agreement.

         4.5 Binding Obligation, This Amendment has been duly executed and delivered by
  each Ctedit Party and this Amendment and the Amended Credit Agreement constitute the legal,
  valid and binding obligation of each Credit Party enforceable against each Credit Party in
  accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency,
  moratorium, reorganization or other similar laws affecting creditors' rights generally and except
  as enforceabUity may be limited by general principles of equity (regardless of whether such
  enforceabiUty is considered in a proceeding in equity or at law).

         4.6 Incorporation of Representations and Warranties Prom Credit Documents, The
  representations and warranties contained in the Credit Documents are and will be true, correct
  and complete in all material respects on and as of the Amendment Effective Date to the same
  extent as though made on and as of that date, except to the extent such representations and
  warranties specifically relate to an earlier date, in which case they were tme, correct and
  complete in all material respects on and as of such earlier date.

        4.7 Absence of Default. As of the date of this Amendment and after giving effect to
  the amendment set forth herein, no event Jias occurred and is continuing or will result from the
  consuTnmation of the transactions contemplated by this Amendment that would constitute an
  Event of Default or a Default.

  SECTION 5. ACKNOWLEDGfiMENT AND CONSENT

         Each Guarantor hereby consents to the terms of this Amendment and further hereby
  confirms and agrees that, notwithstanding the effectiveness of this Amendment, the obligations
  of such Guarantor under each of the Credit Documents to which such Guarantor is a party shall




CONFIDENTIAL AHS00064056
             Case 14-50971-CSS           Doc 466-8       Filed 05/02/20       Page 8 of 14




  not be impaired and each of the Credit Documents to which such Guarantor is a party are, and
  shall continue to be, in full force and effect and are hereby confirmed and ratified in all respects.

          Each Guarantor hereby acknowledges and agrees that (i) notwithstanding the conditions
  to effectiveness set forth in this Amendment, such Guarantor is not required by the terms of the
  Credit Agreement or any other Credit Document to consent to the amendment to the Credit
  Agreement effected pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
  Amendment or any other Credit Document shall be deemed to require the consent of such
  Guarantor to any future amendments to the Credit Agreement.

  SECTION 6. MISCELLANEOUS

          6.1 Binding Effect. This Amendment shall be binding upon the parties hereto and
  their respective successors and assigns and shall inure to the benefit of the parties hereto and the
  successors and assigns of Lenders.

          6.2 Severabilitv. In case any provision in or obligation hereunder shall be invalid,
  illegal or unenforceable in any jurisdiction, the validity, legality and enforceabUity of the
  remaining provisions or obligations, or of such provision or obligation in any other jurisdiction,
  shall not in any way be affected or impaired thereby.

          6.3 Effect on Credit Agreement, Except as expressly set forth herein, Leaders agree
  to no amendment with respect to the Credit Agreement or any other Credit Document, and the
  Credit Agreement and the other Credit Documents remain in full force in accordance with their
  respective terms. Requisite Lender's agreeing to the amendment contained herein does not and
  shall not create (nor shall any Credit Party rely upon the existence of or claim or assert that there
  exists) any obligation of any Lender to consider or to agree to any further amendment to any
  Credit Document. In the event that Lenders subsequently agree to consider any further
  amendment to any Credit Document, neither the amendment contained herein nor any other
  conduct of Lenders shall be of any force or effect on Lenders' consideration or decision with
  respect to any such amendment, and Lenders shall have no further obligation whatsoever to
  consider or to agree to any such amendment. Lenders, expressly reserve the right to require strict
  compliance with the terms of the Credit Agreement and the other Credit Documents in all
  respects. The amendment agreed to herein shall not constitute a course of dealing at variance
  with the Credit Agreement so as to require further notice by Lenders to require strict compliance
  with the terms of the Credit Agreement and the other Credit Documents in the future. The
  parties hereto acknowledge and agree that this Amendment shall be deemed to be a Credit
  Document. On and after the Amendment Effective Date, each reference in the Credit Agreement
  to "this Agreement", "hereunder", "hereof, "herein" or words of like import referring to the
  Credit Agreement, and each reference in the other Credit Documents to the "Credit Agreement",
  "thereunder", "thereof, "therein" or words of like import referring to the Credit Agreement shall
  mean and be a reference to the Amended Credit Agreement.

         6.4 Headings. Section headings herein are included herein for convenience of
  reference only and shall not constitute a part hereof for any other purpose or be given any
  substantive effect.




CONFIDENTIAL AHS00064057
           Case 14-50971-CSS           Doc 466-8      Filed 05/02/20      Page 9 of 14




         6.5 APPLICABLE LAW, THIS AMENDMENT AND THE RIGHTS AND
  OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
  SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
  OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
  PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW
  YORK GENERAL OBLIGATIONS LAW).

         6.6 Counterparts. This Amendment may be executed iti any number of counterparts,
  each of which when so executed and delivered shall be deemed an original, but all such
  counterparts together shall constitute but one and the same instrument. As set forth herein, fhis
  Amendment shall become effective upon the execution of a counterpart hereof by each of the
  parties hereto and receipt by Administrative Agent or Requisite Lenders of written or telephonic
  notification of such execution and authorization of delivery thereof.




                       [The remamdw of this page is mteniionaUy left Mank.]




CONFIDENTIAL AHS00064058
              Case 14-50971-CSS            Doc 466-8           Filed 05/02/20     Page 10 of 14




             IN WITNESS WBEREOF, fhe parties hereto have caused'this Amendment to be duly
      executed and delivered by their respective officers thereunto duly authorized as of the date fcst
      written above.



      BORROWERS: ALLIED SYSTEMS HOLDINGS, INC.



                                                     By: /1^^
                                                               Thomas ETlSiag
                                                               Executive Vice President
                                                               and Chief Financial Officer


                                                     ALLIED SYSTEMS, LTD. (L.P.)

                                                     By: Allied Automotive Group, Me.,
                                                            its Managing General Partner




                                                     By:                    (^.^
                                                              Thomas H. King
                                                              Executive Vice President
                                                              and Assistant Treasurer



                                                     ACKNOWLEDGED AND AGREED:

                                                     ACE OPERATIONS, LLC
                                                     AXIS NETHERLANDS, LLC

                                                     By: AXIS Group, Inc.,
                                                           its Sole Member and Manager




                                                     By:              0^^
                                                              Thomas H. King
                                                              Executive Vice President
                                                              and Assistant Treasurer




                                           Amendment No. 3 Signature Page




j
    CONFIDENTIAL AHS00064059
   Case 14-50971-CSS   Doc 466-8          Filed 05/02/20      Page 11 of 14




                                  AH INDUSTRIES INC.
                                  ALLIED AUTOMOTrVE GROUP, INC.
                                  ALLIED FREIGHT BROKER LLC
                                  ALLIED SYSTEMS (CANADA) COMPANY
                                  AXIS CANADA COMPANY
                                  AXIS GROUP, INC.
                                  COMMERCIAL CARRIERS, TNC.
                                  COKDIN TRANSPORT LLC
                                  C T SERVICES, INC.
                                  P.J. BOUTELL DMVEAWAY LLC
                                  GACS INCORPORATED
                                  QAT, INC.
                                  RMXLLC
                                  TERMINAL SERVICES LLC
                                  TRANSPORT SUPPORT LLC


                                  By: C2^/^^
                                            Thomas H. King
                                            Executive Vice President and
                                            Assistant Treasurer



                                  AXISABETA,LLC
                                  LOGISTIC SYSTEMS, LLC
                                  LOGISTIC TECHNOLOGY, LLC

                                  By: AX International Limited,
                                        its Sole Member and. Manager




                                  By: (^-A/K
                                            Tlioittas H. Kiag
                                            Executive Vice President
                                            and Assistant Treasurer




                        Amendment No. 3 Sigiiature Page




CONFIDENTIAL AHS00064060
               Case 14-50971-CSS      Doc 466-8           Filed 05/02/20    Page 12 of 14




                                                                    THffiD AMENDMENT TO THE
                                                                            CREDFT AGREEMENT


                                               To approve the Third Amendment:

                                              MONARCH MASTER FUNDING LTD

                                              By; Mo?^rcl| Alte^afive Capital LP,
                                                        its/^\.dv




                                                     Namfe-^
                                                     Title:


                                                                    Christopher Santans
                                                                    Managing PnncipaS




                                   Amendment No. 3 Signature Page




CONFIDENTIAL                                                                                AHS00064061
   Case 14-50971-CSS   Doc 466-8           Filed 05/02/20          Page 13 of 14




                                                         THIRD AMENDMENT TO THE
                                                                   CREDIT AGREEMENT


                                 To approve the Third Amendment:

                                 GRAND CENTRAL ASSET TRUST - VCM
                                 SERIES




                                  By: J^f^Jl^- }\\qi-^T ^
                                        va^ AyWalter
                                                         Attorney-ln-Pact




                       Amendment IVo. 3 Signature Page




CONFIDENTIAL AHS00064062
               Case 14-50971-CSS   Doc 466-8           Filed 05/02/20       Page 14 of 14




                                                                    THIRD AMENDMENT TO THE
                                                                          CREDIT AGREEMENT


                                                To approve the Third Amendment:

                                                Name of Institution:

                                                TRSVenorLLC
                                                By: DEUTSCHE BANK AG
                                                      CAYMAN ISLANDS BRANCH, ITS SOLE WMBEH
                                               By; DB SERVICES NEW JERSBY, INC.




                                                                                          riurffcr
                                                                                  VIP? President
                                                    Nafne;
                                                    Title:




                                                    Title: AsslstantVioe President




                                   ymendment No. 3 Signature Page




CONFIDENTIAL                                                                                    AHS00064063
